UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


FREDERICK DEWAYNE MALONE,                       §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-578
                                                §
KIM WARD, et al.,                               §
                                                §
                Defendants.                     §

   MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Frederick Dewayne Malone, a prisoner confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutional Division, proceeding pro se, filed this

civil rights action pursuant to 42 U.S.C. § 1983 against Kim Ward and Officer Simon.

         The court ordered that this matter be referred to the Honorable Zack Hawthorn, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge has submitted a Report and Recommendation of United

States Magistrate Judge. The magistrate judge recommends denying plaintiff’s motion for leave

to proceed in forma pauperis, and dismissing the action without prejudice pursuant to 28 U.S.C.

§ 1915(g).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

objections to the magistrate judge’s Report and Recommendation.
       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.

                                            ORDER

       Accordingly, plaintiff’s objections (#9) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#7)

is ADOPTED. Plaintiff’s motion for leave to proceed in forma pauperis (#4) is DENIED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.



        Signed this date
        Jan 4, 2019




                                                2
